Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 2/24/21 is entered and made of record. 
III.	Claims 1, 3-8, 10-15, 17-21 and 23-28 are pending and have been examined, where claims 1, 3-8, 10-15, 17-21 and 23-28 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1, 3-8, 10-15, 17-21 and 23-28 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “dividing a plurality of lifting coefficients into a plurality of subbands; and deriving a set of dead-zones for each subband for a set of color components, wherein the set of dead-zones includes dead-zones of Cb and Cr channels that are larger than a dead-zone of a Luma channel” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of color corrections, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments


[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1, 3-8, 10-15, 17-21 and 23-28 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

To reiterate from previous office action, Chou (US 20170347122) discloses a method programmed in a non-transitory memory of a device comprising: quantizing the weighted residual to generate a quantized level (see figure 3a, the weights generated from 340 are passed to the quantizer for quantization); and generating a reconstructed residual which is used for color compression of the point cloud (see paragraph 62, one or more sample values each defining, at least in part, a color associated with the occupied point, YUV sample values, RGB sample values, or sample values in some other color space, see figure 3a, 305 is cloud point data). Chou is silent in disclosing multiplying a residual of a point cloud by a weight to generate a weighted residual; quantizing the weighted residual to generate a quantized level; and dividing the quantized level by the weight to generate a reconstructed residual which is used for color compression of the point cloud. However, Chou teaches multiplication of functions, which suggests multiplications of variables as evidenced by Reznik. Reznik (US 20070168410) discloses multiplying a residual of a point cloud by a weight to generate a weighted residual; 

    PNG
    media_image1.png
    453
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    677
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    438
    800
    media_image3.png
    Greyscale
.
Kim also discloses if the weight of the point is less than a weight of a less significant weight, then a dead-zone size is increased (see figure 3, the values are too small the CNCT is multiplied by w to increased, each 4x4 region is read as dead zone), but is silent in disclosing “for a given percentile, the less significant weight is found such that α percent of the weights are smaller than the less significant weight and (1 – α) percent of the weights are larger than the less significant weight.”

Ward (US 20120281009) discloses HDR reconstruction data comprises quantized luminance ratio values, e.g., Y channel, and quantized residual values in color channels, e.g., Cb and Cr channels of a color space, YUV (see paragraph 107). Ward is silent in disclosing wherein the set of dead-zones includes dead-zones of Cb and Cr channels that are larger than a dead-zone of a Luma channel.


Ward, Kim, Chou and Reznik, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 8, 15 and 24. For the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/7/21